Citation Nr: 1206248	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  05-37 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for left knee degenerative joint disease with a posterior horn medial meniscus tear (left knee disability), rated 10 percent disabling, prior to June 7, 2011.

2.  Entitlement to an increased disability evaluation for a left knee disability, rated 20 percent disabling, since June 8, 2011.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from October 1982 to November 1996.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2004 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

The Board previously remanded this matter in May 2009 and May 2011.  

In the interest of clarity, the Board notes that following the May 2011 remand of the matter, a September 2011 rating action assigned a 20 percent disability evaluation for the left knee disability, effective June 8, 2011, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).  Significantly, prior to this rating action, the left knee disability evaluation was rated pursuant to Diagnostic Code 5257.  Nevertheless, consistent with applicable law and regulations, the Board will evaluate this claim considering both diagnostic criteria, as well as any other applicable diagnostic criteria, for the entire period under review.  See VAOPGCPREC 23-97; see also VAOPGCPREC 9-98.  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the left knee disability manifests in, at most, slight knee instability.  

2.  Resolving all reasonable doubt in the Veteran's favor, the left knee disability is productive of painful limitation of flexion that equates to limitation of, at most, 30 degrees.  

3.  Resolving all reasonable doubt in the Veteran's favor, the left knee disability is productive of painful limitation of extension that equates to limitation of, at most, 10 degrees.  


CONCLUSIONS OF LAW

1.  Prior to June 7, 2011, the criteria for a disability evaluation in excess of 10 percent for left knee instability have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2011).

2.  Since June 8, 2011, the criteria for a separate 10 percent disability evaluation, and no more, for left knee instability have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2011).

3.  Prior to June 7, 2011, the criteria for a separate 20 percent disability evaluation, and no more, for limitation of left knee flexion have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260 (2011).  

4.  Since June 8, 2011, the criteria for a disability evaluation in excess of 20 percent for limitation of left knee flexion have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260 (2011).  

5.  The criteria for a separate 10 percent disability evaluation, and no more, for limitation of left knee extension have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5261 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The notification letters sent in September 2004, August 2007, June 2009, December 2005 and May 2011 provided the Veteran with an explanation of the type of evidence VA would attempt to obtain on his behalf.  The letters also informed the Veteran that evidence must demonstrate a greater level of disability than previously assessed to establish an increased evaluation, and that the VA would attempt to obtain relevant records to assist her in supporting his claim.  The aforementioned letters further requested the Veteran furnish the VA with any relevant treatment dates.  Further, after the September 2005 Statement of the Case (SOC) and respective August 2007 and February 2010 Supplemental Statements of the Case (SSOCs) were issued, which provided the relevant diagnostic criteria, the Veteran was provided the opportunity to provide additional evidence (which she did) and her claims were appropriately readjudicated.  The purpose of VA's notice requirements have been met, and VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.  In any event, the Board finds that any error in the content of a particular notice, or to its timing rendered harmless as the Veteran had a meaningful opportunity to participate in the adjudication process and was not prejudiced by any notice deficiency.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Additionally, VA has obtained the Veteran's service and post-service treatment records, provided appropriate VA examinations and he has declined a Board hearing in connection with the present matter.  Further, the Veteran has not identified any additional evidence VA should seek to obtain on his behalf, nor is any such evidence reasonably indentified by the record.  The AMC/RO has also substantially, if not fully, complied with the May 2009 and May 2011 Board remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  In light of the foregoing, VA has made all reasonable efforts to assist the Veteran substantiate his claim and legally need not undertake any further efforts to further development the appeal.  

Increased Rating Claim

By way of background, a February 1997 rating action granted service connection for a left knee disability and assigned a noncompensable disability evaluation, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257 (instability), and an October 1998 rating action continued this disability evaluation.  An April 1999 RO determination granted a 10 percent disability evaluation for the left knee disability and the December 2004 rating action on appeal denied a disability evaluation in excess of 10 percent for this condition.  Prior to this matter being returned to the Board for appellate review, a September 2011 rating action granted a 20 percent disability evaluation for the left knee disability, pursuant to Diagnostic Code 5260 (limitation of flexion), effective June 8, 2011.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Under Diagnostic Code 5257, which concerns "other impairments of" the knees, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability of the knee; a 20 percent evaluation is assigned for moderate recurrent subluxation or lateral instability of the knee; and a 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability.

Under Diagnostic Code 5260, which concerns limitation of flexion of the leg, a noncompensable (zero percent evaluation) is assigned for flexion limited to 60 degrees; a 10 percent evaluation is assigned for flexion limited to 45 degrees; a 20 percent evaluation is assigned for flexion limited to 30 degrees; and a 30 percent evaluation is assigned for flexion limited to 15 degrees.

Under Diagnostic Code 5261, which concerns limitation of extension of the leg, a noncompensable evaluation is assigned for extension limited to 5 degrees; a 10 percent evaluation is assigned for extension limited to 10 degrees; a 20 percent evaluation is assigned for extension limited to 15 degrees; a 30 percent evaluation is assigned for extension limited to 20 degrees; a 40 percent evaluation is assigned for extension limited to 30 degrees; and a 50 percent evaluation is assigned for extension limited to 45 degrees.

Separate knee evaluations for limitation of motion and instability under the appropriate Diagnostic Codes may be assigned when specific symptoms are shown.  See VAOPGCPREC 23-97; see also VAOPGCPREC 9-98.  In addition, separate evaluations under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension) for disability of the same joint may be assigned.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Background

A November 2004 VA examination report documents the Veteran's account of pain, locking, instability and limited range of motion associated with his left knee disability.  The examination report also reflects the examiner's notation of the Veteran's continual need of a knee brace, his antalgic gait, and decreased/abnormal flexion on ambulation; however, there was no evidence of effusion or varus instability.  Additionally, although there was no valgus stress or patellar tendon tenderness, an examination revealed valgus and joint line tenderness and McMurray's testing could not be completed due to pain.  In spite of noting the presence of painful limited (I) flexion to 125 degrees and (II) extension to 5 degrees, the examiner failed to report whether repetitive testing resulted in any additional functional impairment.  As such, a December 2004 supplemental VA examination opinion was obtained and the examiner opined that given the Veteran's account of symptoms, relevant medical evidence and current examination findings, the examiner stated that a period of flare-up might result a loss of as much as 15-to-20 degrees of flexion and 10-to-15 degrees of extension.  Both examination opinions reflect opinions that the manifestations of the left knee disability caused the Veteran significant occupational impairment.  

An undated fee-basis VA examination, requested by the RO in September 2005, reports the Veteran's account of left knee symptomatology, to include pain, stiffness, swelling, catching and locking.  The fee-basis examiner also reported observing the Veteran's antalgic gait, usage of a knee brace and incomplete extension and flexion on ambulation.  Appropriate examination also reflected no evidence of effusion, inability to varus and valgus stress, and negative Lachman's and McMurray's test results.  Range of motion examination revealed (I) flexion to 110 degrees and (II) extension to 5 degrees, fatigue noted as the only factor of function impairment on repetitive testing.  The fee-basis examiner also detailed the impact left knee manifestations had on the Veteran's occupational functioning and effectiveness. 

During a June 2009 VA examination, the Veteran reported identical left knee symptoms, also noted were weakness, decreased joint speed and weekly moderate flare-ups lasting hours.  The examiner also detailed examination findings consistent with those of the previous examination; however, (I) flexion to 90 degrees and (II) extension to zero degrees was noted on range of motion examination, with repetitive testing producing no additional functional impairment.  Overall, the examiner stated the Veteran's left knee condition resulted in decreased mobility, lifting and carrying impairment, lack of stamina, decreased strength and required the his employer to reassign his duties.  

During a June 2011 VA examination, the examiner documented the Veteran's consistent account of left knee symptomatology.  The examination report also reflects the Veteran's constant need for a cane, inability to stand or walk more than a few minutes, antalgic gait, guarding on movement and the absence of joint deformity, crepitation, clicks or snaps, grinding or abnormality associate with the patellar, meniscus tendon or bursae.  On examination, the Veteran demonstrated (I) flexion to 30 degrees and (II) extension to zero degrees, with additional testing causing no additional functional impairment.  Given the aforementioned symptomatology, medical findings and other medical evidence of record, the examiner indicated the left knee disability resulted in significant occupational impairment.  

The evidence of record also includes the Veteran's relevant left knee treatment records.  Numerous records, such as VA treatment records dated in May 2004, June 2004, June 2004 and October 2007, document the Veteran continual account of left knee pain, locking, instability, giving-way and the aggravation of such symptoms with walking and descending stairs.  Further, consistent with other treatment records, a March 2008 VA treatment record not only documents the Veteran's usage of a knee brace for stability but also indicates the usage of localized injections to manage pain symptoms.  A review of the relevant treatment records details the continued recommendation of medical professionals that the Veteran undergo surgical intervention to manage his left knee symptoms, with a VA treatment record dated in March 2009 documenting this arthroscopic debridement.  Although all the evidence of record, medical and lay, has not been detailed herein, the Board has considered and reviewed this evidence and it is generally consistent with the findings and accounts detailed above.  

Merits

As an initial matter, the Veteran has provided a competent and credible account of left knee symptomatology, to include pain, giving-way, limitation of motion and functional impairment(s).  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Without question, in making the determinations herein, the Board has taken into account this competent and credible lay evidence and such is reflected in each determination.  

	Instability

The preponderance of the evidence of record fails to establish that a disability evaluation in excess of 10 percent is warranted for left knee instability, prior to June 7, 2011; however, since June 8, 2011, the criteria for a separate 10 percent disability evaluation, and no more, for such manifestation has been met.  See Diagnostic Code 5257.

Consistent with the Veteran's account of symptomatology, the medical evidence of record, to include November 2004 and June 2011 VA examination reports, tend to confirm the Veteran has consistently required an assistive devices because of instability.  The fee-basis VA examination also documents pain and stiffness related to the left knee disability.  At his November 2004 VA examination, the examiner noted that pain prevented McMurray and/or Lachman's testing a September 2005 VA examiner noted no abnormalities upon performing these tests.  Further, the most probative evidence of record indicates that the Veteran's knee is generally stable on examination, failing to present a disability picture that is best characterized as moderate in nature.  Essentially, both the medical and lay evidence of record, to include with respect to functional impairment caused by pain, stiffness, and other manifestations, depicts an overall disability picture that is, at most, slight in nature.  Therefore, for the entire period under review, criteria for a 10 percent disability evaluation and, no more, have been met.  See Diagnostic Code 5257.  Moreover, the DeLuca factors do not apply to evaluating instability under Diagnostic Code 5257.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

In sum, prior to June 7, 2011, the criteria for a disability evaluation in excess of 10 percent for left knee instability are not met, and the claim is denied.  However, resolving all reasonable double in the Veteran's favor, since June 7, 2011, the criteria for a 10 percent disability evaluation, and no more, for left knee instability have been met and the claim is granted.  

	Limitation of Flexion

Prior to June 7, 2011, resolving all reasonable doubt in the Veteran's favor, the Board finds that the left knee disability warrants a separate 20 percent disability evaluation under Diagnostic Code 5260 for limitation of flexion.  However, since June 8, 2011, the preponderance of the evidence fails to establish that a disability evaluation in excess of 20 percent is warranted for left knee limitation of flexion.  

In addition to the evidence of record consistently documenting the presence of pain, as is consistent with the Veteran's account, the fee-basis examiner and November 2004 VA examiner specifically noted incomplete left knee flexion on ambulation.  The June 2011 VA examiner also reported that left knee manifestations significantly limited the Veteran's ability to walk and stand for extended periods of time.  Moreover, respective VA examiners, in November 2004, June 2004 and June 2011, have provided competent medical opinions that the Veteran's left knee condition, to include as it relates to limitation of flexion, significantly impact his occupational functioning.  Thus, although the most severe limitation of flexion, to 90 degrees, was not recorded until June 2011, the Board finds that during the pendency of the present appeal this finding most accurately reflects the nature and severity of the Veteran's left knee flexion when considered with the noted functional impairment and the Veteran's account of symptoms.  However, even in light of the aforementioned factions, at no time has the left knee limitation of flexion been limited to 15 degrees nor is best characterized as such.  Ultimately, when all evidence of record is considered, to include the level of functional impairment, the findings most closely approximate flexion limited to 30 degrees, but no more.  See Mitchell and DeLuca.  

Thus, prior to June 7, 2011, resolving all reasonable doubt in the Veteran's favor, the criteria for a separate 20 percent disability evaluation, and no more, for limitation of left knee flexion are met and the claim is granted.  See Diagnostic Code 5260.  However, since June 8, 2011, the preponderance of the evidence fails to establish that a disability evaluation in excess of 20 percent is warranted for left knee limitation of flexion and the claim is denied.  Id.  

	Limitation of Extension

Based on the evidence of record, medical and lay, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the left knee disability warrants a separate 10 percent disability evaluation under Diagnostic Code 5261 for limitation of extension.  

In addition to the consistent documentation of painful extension, the fee-basis VA examiner also noted the Veteran's incomplete extension on ambulation.  A March 2008 VA treatment record also indicates that relevant pain was of such a severity that localized injections were utilized to manage the symptoms.  Respective November 2004 and September 2005 VA examinations also documented painful limited left knee extension to 5 degrees and the Board finds these findings to be most consistent with the other evidence of record.  Moreover, in spite of documenting full left knee extension, the June 2009 and June 2011 VA examiners respectively indicated that the left knee disability manifested in significant occupational and functional impairment, to include walking and standing.  Upon considering all evidence of record, to include the level of functional impairment, the findings most closely approximate extension limited to 10 degrees, but no more.  See Mitchell and DeLuca.  In sum, resolving all reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent disability evaluation, and no more, for limitation of left knee extension are met and the claim is granted.  See Diagnostic Code 5261.

	Other Considerations

In reaching these determinations, the Board notes that the Veteran was scheduled for, but did not undergo, left knee surgical intervention in March 2009 and the evidence of record suggests this may have been due to dislocated semilunar cartilage, making Diagnostic Codes 5258 and 5259 possibly applicable.  However, in the present circumstance, the relevant symptomatology include instability, painful motion and limitation of motion, which have been contemplated in the disability evaluations assigned pursuant to Diagnostic Codes 5257, 5260 and 5261.  As such, a separate rating under Diagnostic Code 5258 and/or 5259 would amount to pyramiding, under 38 C.F.R. § 4.14.  

The Board has also considered the applicability of other Diagnostic Codes, but the evidence of record does not reflect any diagnosed (i) ankylosis; (ii) impairment of the tibia and fibula; or (iii) genu recurvatum, making Diagnostic Codes 5256, 5262 and 5263 inapplicable.

Extraschedular Consideration

In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the Veteran's left knee disabilities.  There is evidence that the Veteran's left knee disability is productive of pain and functional and occupational impairments; however, such are contemplated by the respective ratings and the applicable rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.  

Additionally, as he does not contend, nor does the evidence reasonably suggest, the Veteran has not been substantially and gainfully employed throughout the pendency of the present appeal, the Board need not address the matter of entitlement to a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. § 4.16; see also Rice v. Shinseki, 22 Vet. App. 447 (2009). 



ORDER

Prior to June 7, 2011, a disability evaluation in excess of 10 percent for left knee instability is denied.  

Since June 8, 2011, a separate 10 percent disability evaluation, and no more, for left knee instability is granted, subject to the laws and regulations governing the awards of monetary compensation.

Prior to June 7, 2011, a separate 20 percent disability evaluation, and no more, for left knee limitation of flexion is granted, subject to the laws and regulations governing the awards of monetary compensation.

Since June 8, 2011, a disability evaluation in excess of 20 percent for left knee limitation of flexion is denied.  

A separate 10 percent disability evaluation, and no more, for painful limitation of extension is granted, subject to the laws and regulations governing the awards of monetary compensation.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


